Citation Nr: 9905077	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-08 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO decision which denied service 
connection for a bilateral knee disability.

Service connection was previously denied for a bilateral knee 
disability in an unappealed April 1982 rating decision which 
became final.  In its April 1998 decision, the RO reopened 
the previously denied claim based on submission of new and 
material evidence (a number of medical records from during 
and after service). The Board agrees that the claim has been 
reopened, and thus the claim has been reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998); Manio v. Derwinski, 1 Vet.App. 140 (1991).


FINDING OF FACT

The veteran's current patellofemoral syndrome of both knees 
began during her active duty.


CONCLUSION OF LAW

The veteran's bilateral knee disorder was incurred in active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1977 to September 1981.  Her DD Form 214 shows that 
her primary military occupational specialty was that of a jet 
engine mechanic.  

A review of her service medical records shows that on medical 
examination performed for enlistment purposes in June 1977, 
her lower extremities were listed as normal.  In October 
1977, she was treated for knee pain after she fell on her 
knees the previous day.  On examination, the examiner noted 
mild ecchymoses, full range of motion, no effusion, no 
ligamentous laxity, and patellae which were within normal 
limits.  The diagnostic assessment was ecchymoses of the 
knees, with no treatment needed.
 
On medical examination performed in August 1978, the 
veteran's lower extremities were listed as normal.  The 
veteran reported a history of occasional knee swelling and 
pain first noted in childhood, and she related that she had 
not sought treatment for this problem and there were no 
complications or sequelae.

In October 1979, the veteran presented with complaints of 
bilateral knee pain and back pain; the diagnoses were low 
back pain and bilateral knee pain.  On orthopedic 
consultation in November 1979, the examiner noted that the 
veteran's history had been reviewed, noted that an X-ray 
study of the veteran's knees was normal except for slight 
patellar "alta" and diagnosed bilateral chondromalacia 
patella.  He recommended that the veteran's profile be 
changed and that she be cross-trained.  In a December 1979 
consultation request, the examiner noted that the veteran 
reported she was unable to perform her job requirements due 
to low back pain and bilateral knee pain.  The examiner noted 
that she had been placed on a permanent physical profile 
based on back pain, and requested an orthopedic evaluation.  
On orthopedic evaluation in January 1980, the examiner noted 
that the veteran reported bilateral knee pain which was 
increased on kneeling; the diagnosis was chondromalacia 
patella, bilateral, causing mild patella femoral dysfunction.  
The examiner recommended quadriceps-strengthening exercises, 
a soft cushion for kneeling, and medication, and stated that 
if these measures were unsuccessful, her physical profile 
might have to be changed.  A January 1980 physical therapy 
note shows that the veteran presented with pain and weakness 
in both knees, and bilateral crepitus on isometric quadriceps 
exercises; subsequent notes show that she underwent regular 
physical therapy for this complaint. A subsequent January 
1980 treatment note shows that some improvement in bilateral 
chondromalacia had been noted after performance of quadriceps 
exercises.  Treatment for bilateral chondromalacia continued 
in February and March 1980.

A June 1980 treatment note shows that the veteran presented 
with complaints of neck pain, and reported that she also had 
chondromalacia patellae; the pertinent diagnostic assessment 
was chronic bilateral chondromalacia patella.  A July 1980 
physical profile serial report shows that the veteran's 
duties were restricted due to various conditions including 
bilateral chondromalacia.  In October 1980, the veteran was 
treated for right knee pain after she was involved in a 
motorcycle accident.  On examination, there was edema and 
some discoloration in the medial right knee.  An X-ray study 
of the right knee showed no significant radiographic 
abnormalities.  The diagnostic assessment was a soft tissue 
injury of the right knee.  In March 1981, the veteran 
primarily complained of foot pain, and also reported knee and 
back pain; the diagnosis was a cavus foot. 

At an April 1981 medical examination performed for service 
separation purposes, the veteran's lower extremities were 
clinically normal.  In an April 1981 report of medical 
history, the veteran reported a history of swollen or painful 
joints and a "trick" or locked knee.  The examiner noted 
that the veteran reported intermittent knee pain secondary to 
kneeling on concrete on the flight line in the performance of 
her duties, which was treated by removal of such duties.  

In February 1982, the veteran submitted a claim for service 
connection for a knee injury.

At a March 1982 VA examination, the veteran reported 
intermittent pain in the knees with kneeling and squatting, 
and said this began during service when she had to kneel for 
extended periods of time.  She said her knees caught and 
popped with squatting, and denied swelling or instability.  
On examination, her knees showed no tenderness, swelling, 
increased heat, redness, increased joint fluid, limitation of 
motion, instability, or crepitation.  An X-ray study of her 
knees was normal.  The pertinent diagnosis was history of 
knee injury.

In an April 1982 decision, the RO denied service connection 
for a knee condition; the veteran was notified of this 
decision in April 1982, and she did not appeal.

VA outpatient treatment records dated from July 1997 to March 
1998 reflect treatment for bilateral knee pain.  X-rays of 
both knees in July 1997 were normal.  In August 1997, pain 
medication was prescribed.  An October 1997 treatment note 
shows that the veteran complained of bilateral knee pain, 
present for many years, which was recently worse.  She 
complained of pain, swelling, popping, and locking of the 
right knee.  She denied that her knees gave way.  On 
examination, there was a tender medial facet of the patella 
bilaterally, the patella showed evidence of lateral tracking.  
An X-ray study was negative, and the diagnostic assessments 
were patellofemoral syndrome and patella subluxation.  
Subsequent treatment notes in late 1997 and early 1998 show 
that she was given knee supports and physical therapy.  A 
February 1998 treatment note diagnosed patellar subluxation 
bilaterally, worse in the right.  Preoperative X-rays in 
March 1998, with patellar views of both knees, were normal.  
In March 1998, she underwent a right knee arthroscopy, 
chondroplasty, and a lateral retinacular release; the 
diagnosis was patellar subluxation of the right knee with an 
associated chondral defect of the medial femoral condyle.

In March 1998, the veteran submitted an application to reopen 
a claim for service connection for a bilateral knee 
disability, and enclosed copies of additional service medical 
records.  She said her knees were injured during service in 
1977 and that she had knee problems ever since then.  She 
reported medical treatment for a knee condition at the Erie 
VA Medical Center (VAMC) from July 1997 to the present.

At an August 1998 RO hearing and at a November 1998 Travel 
Board hearing, the veteran claimed her current bilateral knee 
disability began during service after she fell on her knees 
in basic training.  She said the problem was worsened during 
active duty when she had to work for extended periods while 
kneeling.  She said Air Force doctors told her to live with 
her problem and to postpone knee surgery as long as possible.  
She said she reported her bilateral knee disability at the 
separation medical examination, and the doctor told her to 
apply for VA disability benefits.  She said her bilateral 
knee symptoms continued in the years after service, although 
she did not receive post-service treatment until the 
condition worsened in 1997.  She asserted that VA doctors 
told her that her current bilateral knee disability began in 
service, and that jet mechanics always have knee problems 
because they spend so much time on their knees and on 
concrete.  She stated that knee surgery had been recommended 
for her left knee.

II.  Analysis

The veteran's reopened claim for service connection for a 
bilateral knee disability is well grounded, meaning 
plausible; the evidence has been properly developed, and 
there is no further VA duty to assist the veteran with her 
claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

The veteran's service medical records from her 1977-1981 
active duty show considerable treatment and physical profiles 
for a bilateral knee disorder which was primarily diagnosed 
as chondromalacia patella.  Although the service records 
mention a history of some knee symptoms since childhood, a 
knee disorder was not noted an the enlistment examination, 
and there is no clear and unmistakable evidence to rebut the 
presumption of soundness on entrance into service.  
38 U.S.C.A. §§ 1111, 1137.  There were no objective findings 
of a knee disorder at the 1981 service separation examination 
or at a 1982 VA examination shortly after service, although 
on both occasions the veteran complained of symptoms and a 
history of knee problems was noted.  The negative objective 
findings on these examination is evidence against the claim, 
although the negative findings may have been the result of a 
quiescent phase of a condition subject to exacerbations and 
remissions.

VA medical records from 1997 and 1998 show a bilateral knee 
problem, primarily diagnosed as patellofemoral syndrome.  
This appears to be the same problem the veteran had in 
service, although it was then termed chondromalacia patella. 
Evidence supporting service connection includes the frequency 
of knee problems in service, suggesting a chronic condition.  
There is a gap of many years after service without medically 
documented knee problems, and this is not supportive of the 
claim.  On the other hand, the veteran has given credible 
testimony that her knee symptoms have persisted over the 
years since service.  

With due regard to the benefit-of-the doubt rule, the Board 
finds that continuity of symptomatology of a the bilateral 
knee condition, which was noted in service, is demonstrated 
from the time of active duty to the present.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 
488 (1997).  The veteran's current bilateral patellofemoral 
syndrome began in service.  The bilateral knee disability was 
incurred in service, and service connection is warranted.


ORDER

Service connection for a bilateral knee disability is 
granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

